Exhibit 10.2

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

dated as of

 

June 1, 2005

 

among

 

REGENCY CENTERS, L.P.,

as Borrower,

 

REGENCY CENTERS CORPORATION,

as Parent,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO AND THEIR

ASSIGNEES UNDER SECTION 10.8. HEREOF,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Sole Lead Arranger

and

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS    1     SECTION 1.1. Definitions.    1     SECTION 1.2.
General; References to Time.    15 ARTICLE II. CREDIT FACILITY    16     SECTION
2.1. Loans.    16     SECTION 2.2. Number of Interest Periods.    16     SECTION
2.3. Continuation.    16     SECTION 2.4. Conversion.    17     SECTION 2.5.
Interest Rate.    17     SECTION 2.6. Repayment of Loans.    18     SECTION 2.7.
Notes.    19     SECTION 2.8. Option to Replace Lenders.    19 ARTICLE III.
GENERAL LOAN PROVISIONS    20     SECTION 3.1. Fees.    20     SECTION 3.2.
Computation of Interest and Fees.    20     SECTION 3.3. Pro Rata Treatment.   
20     SECTION 3.4. Sharing of Payments, Etc.    20     SECTION 3.5. Defaulting
Lenders.    21     SECTION 3.6. Usury.    21     SECTION 3.7. Agreement
Regarding Interest and Charges.    21     SECTION 3.8. Statements of Account.   
22     SECTION 3.9. Reliance.    22     SECTION 3.10. Taxes.    23 ARTICLE IV.
YIELD PROTECTION, ETC.    24     SECTION 4.1. Additional Costs; Capital
Adequacy.    24     SECTION 4.2. Suspension of LIBOR Loans.    25     SECTION
4.3. Illegality.    26     SECTION 4.4. Compensation.    26     SECTION 4.5.
Treatment of Affected Loans.    27     SECTION 4.6. Change of Lending Office.   
27 ARTICLE V. CONDITIONS    28     SECTION 5.1. Effectiveness.    28     SECTION
5.2. Conditions to All Loans.    30 ARTICLE VI. REPRESENTATIONS AND WARRANTIES
   30     SECTION 6.1. Ownership Structure.    30     SECTION 6.2. Authorization
of Agreement, Notes, Loan Documents and Borrowings.    31



--------------------------------------------------------------------------------

    SECTION 6.3. Compliance of Agreement, Notes, Loan Documents and Borrowing
with Laws, etc.    31     SECTION 6.4. Absence of Defaults.    32     SECTION
6.5. Financial Information.    32     SECTION 6.6. Full Disclosure.    32    
SECTION 6.7. Non-Guarantor Entities.    33     SECTION 6.8. Tax Shelter
Regulations.    33     SECTION 6.9. Accuracy of Representations in Operating
Agreement and Purchase Documents.    33     SECTION 6.10. Existing Credit
Agreement Representations.    33 ARTICLE VII. COVENANTS    34     SECTION 7.1.
Certain Notices and Information.    34     SECTION 7.2. Use of Proceeds.    34  
  SECTION 7.3. New Guarantors; Release.    34     SECTION 7.4. Certain Covenants
of Existing Credit Agreement.    36 ARTICLE VIII. DEFAULTS    36     SECTION
8.1. Events of Default.    36     SECTION 8.2. Remedies.    37     SECTION 8.3.
Allocation of Proceeds.    38     SECTION 8.4. Rights Cumulative.    38    
SECTION 8.5. Rescission of Acceleration by Requisite Lenders.    38 ARTICLE IX.
THE AGENT    39     SECTION 9.1. Appointment and Authorization.    39    
SECTION 9.2. Wells Fargo as Lender.    40     SECTION 9.3. Approvals of the
Lenders.    40     SECTION 9.4. Notice of Defaults.    40     SECTION 9.5.
Agent’s Reliance, Etc.    41     SECTION 9.6. Indemnification of the Agent.   
41     SECTION 9.7. Lender Credit Decision, Etc.    42     SECTION 9.8.
Successor Agent.    43     SECTION 9.9. Titled Agents.    43 ARTICLE X.
MISCELLANEOUS    44     SECTION 10.1. Notices.    44     SECTION 10.2. No
Waivers.    45     SECTION 10.3. Expenses.    45     SECTION 10.4. Stamp,
Intangible and Recording Taxes.    46     SECTION 10.5. Indemnification.    46  
  SECTION 10.6. Setoff.    47     SECTION 10.7. Amendments and Waivers.    47  
  SECTION 10.8. Successors and Assigns.    49     SECTION 10.9. Governing Law.
   50     SECTION 10.10. USA Patriot Act Notice; Compliance.    51

 

- 2 -



--------------------------------------------------------------------------------

    SECTION 10.11. Litigation.    51     SECTION 10.12. Confidentiality.    52  
  SECTION 10.13. Counterparts; Integration.    52     SECTION 10.14. Invalid
Provisions.    52     SECTION 10.15. Existing Credit Agreement Provisions.    52

 

Exhibit A    Form of Assignment and Acceptance Agreement Exhibit B    Form of
Guaranty Exhibit C    Form of Note Exhibit D    Form of Notice of Continuation
Exhibit E    Form of Notice of Conversion Exhibit O-1    Form of Opinion of
Counsel to the Loan Parties Exhibit O-2    Form of Opinion of Counsel to the
Agent Schedule 6.1.    Ownership Structure

 

- 3 -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of June 1, 2005 by and among
REGENCY CENTERS, L.P., a Delaware limited partnership (the “Borrower”), REGENCY
CENTERS CORPORATION, a Florida corporation formerly known as Regency Realty
Corporation (the “Parent”), each of the financial institutions initially a
signatory hereto together with their assignees under Section 10.8. (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Sole Lead
Arranger (the “Sole Lead Arranger”) and as contractual representative of the
Lenders to the extent and in the manner provided in Article IX. below (in such
capacity, the “Agent”).

 

WHEREAS, the Borrower and Macquarie CountryWide (US) No. 2 Corporation, a
Subsidiary of Macquarie CountryWide Trust, are the sole members of Macquarie
CountryWide-Regency II, LLC, a limited liability company formed under the laws
of the State of Delaware (the “Joint Venture”);

 

WHEREAS, the Joint Venture has entered into that certain Purchase and Sale
Agreement dated as of February 14, 2005 (as amended, restated, supplemented or
otherwise modified from time to time, the “Purchase Agreement”) by and among the
Joint Venture, the Parent, Macquarie CountryWide Trust, California Public
Employees’ Retirement System, USRP Texas GP, LLC, U.S. Retail Partners, LLC,
Eastern Shopping Centers Holdings, LLC and First Washington Investment I, LLC,
pursuant to which the Joint Venture is to acquire (the “Acquisition”) the
Acquisition Portfolio (as defined below);

 

WHEREAS, the Borrower has requested that the Lenders make to the Borrower term
loans in an aggregate principal amount of $275,000,000 which the Borrower will
use to make a capital contribution to the Joint Venture; and

 

WHEREAS, the Lenders are willing to make to the Borrower such term loans on the
terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

SECTION 1.1. Definitions.

 

The following terms, as used herein, have the following meanings:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Acquisition” has the meaning given that term in the second “WHEREAS” clause of
this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Acquisition Portfolio” means each Property owned by Eastern Shopping Centers
Holdings, LLC, U.S. Retail Partners, LLC or any of their respective Subsidiaries
at the time the Joint Venture acquires all of the Equity Interests in Eastern
Shopping Centers Holdings, LLC, USRP Texas GP, LLC and U.S. Retail Partners, LLC
pursuant to the Purchase Agreement.

 

“Additional Costs” has the meaning given that term in Section 4.1.

 

“Affiliate” means, with respect to a Person, any other Person: (a) directly or
indirectly controlling, controlled by, or under common control with, such first
Person; (b) directly or indirectly owning or holding ten percent (10%) or more
of any equity interest in such first Person; or (c) ten percent (10%) or more of
whose voting stock or other equity interest is directly or indirectly owned or
held by such first Person. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of local, state, federal and
foreign constitutions, statutes, rules, regulations, ordinances, decrees,
permits, concessions and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” shall mean, as of any date of determination, the respective
percentage rates set forth below corresponding to the Credit Ratings of the
Borrower and the Parent as assigned by the applicable Rating Agencies:

 

Level

--------------------------------------------------------------------------------

  

Credit Rating

(S&P/Moody’s or equivalent)

--------------------------------------------------------------------------------

   Applicable
Margin for
LIBOR
Loans


--------------------------------------------------------------------------------

   

Applicable
Margin for

Base Rate
Loans

--------------------------------------------------------------------------------

 

   1

   BBB/Baa2 (or equivalent) or higher    0.65 %   0.00 %

   2

   BBB-/Baa3 (or equivalent)    0.85 %   0.00 %

   3

   Less than BBB-/Baa3 (or equivalent)    1.15 %   0.00 %

 

The Agent shall determine the Applicable Margin from time to time in accordance
with the above table and the provisions of this definition and notify the
Borrower and the Lenders of such determination. If the Rating Agencies assign
Credit Ratings which correspond to different Levels in the above table resulting
in different Applicable Margin determinations, the Applicable Margin will be
determined based on the Level corresponding to the lower of the two Credit
Ratings. During any period that the Borrower or the Parent receives more than
two Credit Ratings and such Credit Ratings are not equivalent, the Applicable
Margin shall equal the average of the Applicable Margins as determined in
accordance with the two lowest of such Credit Ratings; provided that one of such
Credit Ratings has been issued by either S&P or Moody’s and such Credit Rating
is an Investment Grade Rating. Each change in the Applicable Margin resulting
from a change in a Credit Rating of the Borrower or the Parent shall take effect
on the first calendar day of the month following the month in which such Credit
Rating is publicly announced by the relevant Rating Agency. As of the Agreement
Date, the Applicable Margin for LIBOR Loans equals 0.65% and for Base Rate Loans
equals 0.0%.

 

- 5 -



--------------------------------------------------------------------------------

“Assignee” has the meaning given that term in Section 10.8.(c).

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

 

“Base Rate” means the greater of (a) the rate of interest per annum established
from time to time by the Lender then acting as Agent and designated as its prime
rate (which rate of interest may not be the lowest rate charged by such bank,
the Agent or any of the Lenders on similar loans) and (b) the Federal Funds Rate
plus one-half of one percent (0.5%). Each change in the Base Rate shall become
effective without prior notice to the Borrower or the Lenders automatically as
of the opening of business on the date of such change in the Base Rate.

 

“Base Rate Loan” means any Loan hereunder with respect to which the interest
rate is calculated by reference to the Base Rate.

 

“Business Day” means (a) any day other than Saturday, Sunday or other day on
which commercial banks in Atlanta, Georgia or San Francisco, California are
authorized or required to close and (b) with reference to LIBOR Loans, any such
day on which dealings in Dollar deposits are carried out in the London interbank
market.

 

“Capitalized Lease Obligation” means Indebtedness represented by obligations
under a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP, and the amount of such Indebtedness shall be
the capitalized amount of such obligations determined in accordance with such
principles.

 

“Commitment” means, as to each Lender, such Lender’s obligation to make a Loan
pursuant to Section 2.1. in an amount up to, but not exceeding, the amount set
forth for such Lender on its signature page hereto as such Lender’s “Commitment
Amount” or as set forth in the applicable Assignment and Acceptance Agreement,
as the same may be reduced from time to time as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 10.8.

 

“Consolidated Subsidiary” means, with respect to a Person at any date, any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements in accordance with
GAAP, if such statements were prepared as of such date.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to the next Interest Period pursuant to
Section 2.3.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.4.

 

- 6 -



--------------------------------------------------------------------------------

“Credit Rating” means the lowest rating assigned by a Rating Agency to each
series of rated senior unsecured long term indebtedness of the Borrower or the
Parent, as the case may be.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” has the meaning given that term in Section 3.5.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in accordance with the provisions of Section 10.7.

 

“Eligible Assignee” means any Person that is: (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $5,000,000,000; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such entity is not currently a
Lender, such entity’s (or in the case of a bank which is a subsidiary, such
bank’s parent’s) senior unsecured long term indebtedness must be rated BBB or
higher by S&P, Baa2 or higher by Moody’s or the equivalent or higher of either
such rating by another rating agency acceptable to the Agent.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

- 7 -



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person.

 

“Event of Default” means the occurrence of any of the events specified in
Section 8.1., whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
governmental or nongovernmental body; provided that any requirement for notice
or lapse of time or any other condition has been satisfied.

 

“Existing Credit Agreement” means, subject to Section 10.15.(a), the Amended and
Restated Credit Agreement dated as of March 26, 2004, by and among the Borrower,
the Parent, the financial institutions from time to time party thereto as
“Lenders”, Wells Fargo Bank, National Association, as Agent, and the other
parties thereto.

 

“Existing Credit Agreement Default” means any event or condition set forth in
Section 10.1. of the Existing Credit Agreement.

 

“Existing Credit Agreement Representations” means the representations and
warranties set forth in Article VII of the Existing Credit Agreement.

 

“Federal Funds Rate” means, on any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is published on such next succeeding Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to the Agent on such day on
such transactions as reasonably determined by the Agent.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau

 

- 8 -



--------------------------------------------------------------------------------

or entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Indebtedness or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligation of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

 

“Guaranty” means the Guaranty executed and delivered by the Guarantors
substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity or “TLCP”
toxicity, “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; and (d) asbestos in any
form or (e) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication and determined on a
consolidated basis): (a) obligations of such Person in respect of money
borrowed; (b) obligations of such Person (other than trade debt incurred in the
ordinary course of business), whether or not for money borrowed (i) represented
by notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property; (c) Capitalized Lease Obligations of such Person;
(d) all reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations; (f) all Indebtedness of other Persons which (i)
such Person has Guaranteed or which is otherwise recourse to such Person or (ii)
is secured by a Lien on any property of such Person; (g) all

 

- 9 -



--------------------------------------------------------------------------------

Indebtedness of any other Person of which such Person is a general partner; and
(h) with respect to Indebtedness of an Unconsolidated Affiliate, (i) all such
Indebtedness which such Person has Guaranteed or is otherwise obligated on a
recourse basis and (ii) such Person’s Ownership Share of all other Indebtedness
of such Unconsolidated Affiliate.

 

“Interest Period” means, with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending on the numerically corresponding day in
the first, second, third or sixth calendar month thereafter, as the Borrower may
select in the Notice of Borrowing or a Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period that commences
on the last Business Day of a calendar month (or on any day for which there is
no numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
In addition to such periods, the Borrower may request Interest Periods for LIBOR
Loans having durations of at least 7, but not more than 30, days no more than
seven times during the term of this Agreement but only in anticipation of (a)
the Borrower’s prepayment of such LIBOR Loans from equity or debt offerings,
financings or proceeds resulting from the sale or other disposition of major
assets of the Borrower or any of its Subsidiaries or (b) changes in the amount
of the Lenders’ Commitments associated with a modification of this Agreement.
Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Termination Date, such Interest Period shall end on the Termination
Date; (ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the next succeeding Business Day (or, if such next
succeeding Business Day falls in the next succeeding calendar month, on the next
preceding Business Day); and (iii) notwithstanding either of the immediately
preceding clauses (i) and (ii) but except as otherwise provided in the second
sentence of this definition, no Interest Period for any LIBOR Loan shall have a
duration of less than one month and, if the Interest Period for any LIBOR Loan
would otherwise be a shorter period, such Loan shall not be available hereunder
for such period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Investment” means, with respect to any Person and whether or not such
investment constitutes a controlling interest in such Person: (a) the purchase
or other acquisition of any share of capital stock or other equity interest,
evidence of Indebtedness or other security issued by any other Person; (b) any
loan, advance or extension of credit to, or contribution to the capital of, any
other Person; (c) any Guarantee of the Indebtedness of any other Person; (d) the
subordination of any claim against a Person to other Indebtedness of such
Person; and (e) any other investment in any other Person.

 

“Investment Grade Rating” means a Credit Rating of BBB- or higher by S&P or Baa3
or higher by Moody’s.

 

“Joint Venture” has the meaning given that term in the first “WHEREAS” clause of
this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto, or in any applicable
Assignment or Acceptance Agreement or such other office of such Lender as such
Lender may notify the Agent from time to time.

 

“LIBO Rate” means, with respect to each Interest Period, for any LIBOR Loan, the
average rate of interest per annum (rounded upwards, if necessary, to the next
highest 1/16th of 1%) at which deposits in immediately available funds in
Dollars are offered to the Lender then acting as Agent (at approximately 9:00
a.m., two Business Days prior to the first day of such Interest Period) by first
class banks in the interbank Eurodollar market, for delivery on the first day of
such Interest Period, such deposits being for a period of time equal or
comparable to such Interest Period and in an amount equal to or comparable to
the principal amount of the LIBOR Loan to which such Interest Period relates.
Each determination of the LIBO Rate by the Agent shall, in absence of
demonstrable error, be conclusive and binding.

 

“LIBOR Loan” means any Loan hereunder with respect to which the interest rate is
calculated by reference to the LIBO Rate for a particular Interest Period.

 

“Lien” as applied to the property of any Person means: (a) any mortgage, deed to
secure debt, deed of trust, pledge, lien, charge or lease constituting a
Capitalized Lease Obligation, conditional sale or other title retention
agreement, or other security interest, security title or encumbrance of any kind
in respect of any property of such Person, or upon the income or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of, or any agreement to give, any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction.

 

“Loan” means a loan made by a Lender under Section 2.1.

 

“Loan Document” means this Agreement, each of the Notes, the Guaranty, each
Accession Agreement, any agreement evidencing the fees referred to in Section
3.1. and each other document or instrument executed and delivered by the
Borrower or any other Loan Party in connection with this Agreement or any of the
other foregoing documents.

 

“Loan Party” means the Borrower, the Parent and each other Guarantor.

 

“Materially Adverse Effect” means a materially adverse effect on (a) the
business, assets, liabilities, financial condition, results of operations or
business prospects of (i) the Borrower and its Consolidated Subsidiaries, taken
as a whole or (ii) the Parent and its Consolidated Subsidiaries, taken as a
whole, (b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of such Loan Documents, (d) the rights and remedies of the
Lenders and the Agent under

 

- 11 -



--------------------------------------------------------------------------------

any of such Loan Documents or (e) the timely payment of the principal of or
interest on the Loans or other amounts payable in connection therewith. Except
with respect to representations made or deemed made by the Borrower under
Article VI. or in any of the other Loan Documents to which it is a party, all
determinations of materiality shall be made by the Agent in its reasonable
judgment unless expressly provided otherwise.

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“Net Cash Proceeds” means (a) the aggregate amount of all cash received by the
Parent, the Borrower or any Subsidiary in respect of an Equity Issuance by the
Parent, the Borrower or any Subsidiary (other than any Equity Issuance to the
Parent, the Borrower or any Subsidiary) effected during the term of this
Agreement less (b) investment banking fees, legal fees, accountants fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by the Parent, the Borrower or any Subsidiary in connection
with such Equity Issuance.

 

“Non-Guarantor Entity” means any Subsidiary that is not required to become a
party to the Guaranty under Section 7.3.(a).

 

“Note” means a promissory note of the Borrower substantially in the form of
Exhibit C, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Commitment as originally in effect and otherwise duly
completed.

 

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.3. evidencing the Borrower’s request for the
Continuation of a borrowing of Loans.

 

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.4. evidencing the Borrower’s request for the
Conversion of a borrowing of Loans.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) any and all
renewals and extensions of any of the foregoing and (c) all other indebtedness,
liabilities, obligations, covenants and duties of the Borrower owing to the
Agent and/or the Lenders of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Borrower
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Borrower’s report
on Form 10-Q or Form 10-K (or their equivalents) which the Borrower is required
to file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor). As used in this definition, the term “SEC
Off-Balance Sheet

 

- 12 -



--------------------------------------------------------------------------------

Rules” means the Disclosure in Management’s Discussion and Analysis About
Off-Balance Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg.
5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).

 

“Operating Agreement” means that certain Amended and Restated Limited Liability
Company Agreement regarding Macquarie CountryWide-Regency II, LLC dated June 1,
2005 by and between Macquarie CountryWide (US) No. 2 Corporation,
Macquarie-Regency Management LLC and the Borrower.

 

“Parent” means Regency Centers Corporation, a Florida corporation formerly known
as Regency Realty Corporation, together with its successors and assigns.

 

“Participant” has the meaning given that term in Section 10.8.(b).

 

“Permitted Liens” means (a) pledges or deposits made to secure payment of
worker’s compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions or social security
programs; (b) encumbrances consisting of zoning restrictions, easements, or
other restrictions on the use of real property, provided that such items do not
materially impair the use of such property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures or
land use; (c) the following to the extent no Lien has been filed in any
jurisdiction or agreed to: (i) Liens for taxes not yet due and payable; or (ii)
Liens imposed by mandatory provisions of Applicable Law such as for
materialmen’s, mechanic’s, warehousemen’s and other like Liens arising in the
ordinary course of business, securing payment of Indebtedness the payment of
which is not yet due; (d) Liens for taxes, assessments and governmental charges
or assessments that are being contested in good faith by appropriate proceedings
diligently conducted, and in which reserves acceptable to the Agent have been
provided; (e) Liens expressly permitted under the terms of the Loan Documents;
(f) Liens granted pursuant to any Loan Document; and (g) any extension, renewal
or replacement of the foregoing to the extent such Lien as so extended, renewed
or replaced would otherwise be permitted hereunder.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Principal Office” means the office of the Agent located at 2120 E. Park Place,
Suite 100, El Segundo, California 90245, or such other office of the Agent as
the Agent may designate from time to time.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitments of all Lenders hereunder; provided, however, that if at the time of
determination the Commitments have terminated or been reduced to zero, the “Pro
Rata Share” of each Lender shall be the Pro Rata Share of such Lender in effect
immediately prior to such termination or reduction.

 

- 13 -



--------------------------------------------------------------------------------

“Property” means, with respect to any Person, any parcel of real property,
together with any building, facility, structure, equipment or other asset
located on such parcel of real property, in each case owned by such Person.

 

“Purchase Agreement” has the meaning given such term in the second “WHEREAS”
clause of this Agreement.

 

“Purchase Documents” means collectively, the Purchase Agreement and all
schedules, exhibits, annexes and amendments thereto and all side letters and
agreements affecting the terms thereof or entered into in connection therewith.

 

“Rating Agencies” means any two nationally recognized securities rating agencies
designated by the Borrower and acceptable to the Agent. One of such ratings
agencies must be either (a) Moody’s or (b) S&P, but if both such corporations
cease to act as a securities rating agency or cease to provide ratings with
respect to the senior long-term unsecured debt obligations of the Borrower, the
Borrower may designate as a replacement Rating Agency any nationally recognized
securities rating agency acceptable to the Agent.

 

“Regulations U and X” means Regulations U and X of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66 2/3% of
the aggregate amount of the Commitments, or, if the Commitments have been
terminated or reduced to zero, Lenders holding at least 66 2/3% of the aggregate
outstanding principal amount of the Loans; provided, however, if there are fewer
than 3 Lenders at such time then “Requisite Lenders” means all Lenders.

 

“Securities Act” means the Securities Act of 1933, as amended, and all rules and
regulations issued pursuant thereto.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); and (b) such Person is
able to pay its debts or other obligations in the ordinary course as they mature
and (c) that the Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

 

- 14 -



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Group, a division of The McGraw-Hill
Companies, Inc.

 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.

 

“Taxes” has the meaning given that term in Section 3.10.

 

“Termination Date” means March 1, 2006.

 

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.

 

“Unconsolidated Affiliate” shall mean, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.

 

“Wells Fargo” means Wells Fargo Bank, National Association, together with its
successors and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Wholly Owned
Subsidiaries of such Person or by such Person and one or more other Wholly Owned
Subsidiaries of such Person.

 

SECTION 1.2. General; References to Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with, and all financial statements
required to be delivered under any Loan Document shall be prepared in accordance
with, GAAP. With respect to any Property which has not been owned by a Loan
Party for a full fiscal quarter, financial amounts with respect to such Property
shall be adjusted appropriately to account for such lesser period of ownership
unless specifically provided otherwise herein. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to

 

- 15 -



--------------------------------------------------------------------------------

time and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Parent or a Subsidiary of such Subsidiary and a reference to
an “Affiliate” means a reference to an Affiliate of the Borrower. Unless
otherwise indicated, all references to time are references to San Francisco,
California time.

 

ARTICLE II. CREDIT FACILITY

 

SECTION 2.1. Loans.

 

(a) Making of Loans. Subject to the terms and conditions hereof, on the
Effective Date, each Lender severally and not jointly agrees to make a Loan to
the Borrower in the principal amount equal to the amount of such Lender’s
Commitment. No later than 9:00 a.m. San Francisco time on the Effective Date,
each Lender will make available for the account of its applicable Lending Office
to the Agent at the Principal Office, in immediately available funds, the
proceeds of the Loan to be made by such Lender. Subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Agent will
make the proceeds of such borrowing available to the Borrower no later than
12:00 noon San Francisco time on the Effective Date and in the manner specified
by the Borrower in the request referred to in Section 5.1.(t). The Borrower may
not reborrow any portion of the Loans once repaid.

 

(b) Obligations of Lenders. No Lender shall be responsible for the failure of
any other Lender to make a Loan or to perform any other obligation to be made or
performed by such other Lender hereunder, and the failure of any Lender to make
a Loan or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Lender to make any Loan
or to perform any other obligation to be made or performed by such other Lender.

 

(c) Assumptions Regarding Funding by Lenders. Unless the Agent shall have been
notified by any Lender prior to the Effective Date that such Lender will not
make available to the Agent a Loan to be made by such Lender, the Agent may
assume that such Lender will make the proceeds of such Loan available to the
Agent on the date and at the time required hereunder in accordance with this
Section and the Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Loan to be
provided by such Lender.

 

SECTION 2.2. Number of Interest Periods.

 

Anything herein to the contrary notwithstanding, there may be no more than 2
different Interest Periods with respect to LIBOR Loans outstanding at the same
time.

 

SECTION 2.3. Continuation.

 

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, with respect to any LIBOR Loan, elect to
maintain such

 

- 16 -



--------------------------------------------------------------------------------

LIBOR Loan or any portion thereof as a LIBOR Loan by selecting a new Interest
Period for such LIBOR Loan. Each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest Period.
Each selection of a new Interest Period shall be made by the Borrower’s giving
of a Notice of Continuation not later than 9:00 a.m. on the third Business Day
prior to the date of any such Continuation by the Borrower to the Agent.
Promptly after receipt of a Notice of Continuation, the Agent shall notify each
Lender by telex or telecopy, or other similar form of transmission of the
proposed Continuation. Such notice by the Borrower of a Continuation shall be by
telephone or telecopy, confirmed immediately in writing if by telephone, in the
form of a Notice of Continuation, specifying (a) the date of such Continuation,
(b) the LIBOR Loan and portion thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder. Each Notice of Continuation shall be irrevocable by and binding on
the Borrower once given. If the Borrower shall fail to select in a timely manner
a new Interest Period for any LIBOR Loan in accordance with this Section, such
Loan will automatically, on the last day of the current Interest Period
therefore, Convert into a Base Rate Loan notwithstanding failure of the Borrower
to comply with Section 2.4. In the case of the Continuation of only a portion of
a LIBOR Loan, such portion shall be in the aggregate amount for all of the
Lenders of $1,000,000 or integral multiples of $100,000 in excess of that
amount.

 

SECTION 2.4. Conversion.

 

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert the entire amount of all or a portion of a Loan
of one Type into a Loan of another Type; provided, however, any Conversion of a
LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last day of
an Interest Period for such LIBOR Loan. Promptly after receipt of a Notice of
Conversion, the Agent shall notify each Lender by telex or telecopy, or other
similar form of transmission of the proposed Conversion. Each such Notice of
Conversion shall be given not later than 9:00 a.m. on the Business Day prior to
the date of any proposed Conversion into Base Rate Loans and on the third
Business Day prior to the date of any proposed Conversion into LIBOR Loans.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone or telecopy confirmed immediately in writing if by telephone in the
form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given. Each Conversion from a Base Rate Loan to
a LIBOR Loan shall be in an aggregate amount for the Loans of all the Lenders of
not less than $1,000,000 or integral multiples of $100,000 in excess of that
amount.

 

SECTION 2.5. Interest Rate.

 

(a) All Loans. The unpaid principal of each Base Rate Loan shall bear interest
from the date of the making of such Loan to but not including the date of
repayment thereof at a rate per annum equal to the Base Rate in effect from day
to day plus the Applicable Margin. The

 

- 17 -



--------------------------------------------------------------------------------

unpaid principal of each LIBOR Loan shall bear interest from the date of the
making of such Loan to but not including the date of repayment thereof at a rate
per annum equal to the LIBO Rate for such Loan for the Interest Period therefor
plus the Applicable Margin.

 

(b) Default Rate. All past-due principal of, and to the extent permitted by
Applicable Law, interest on, the Loans shall bear interest until paid at the
Base Rate from time to time in effect plus four percent (4%).

 

SECTION 2.6. Repayment of Loans.

 

(a) Payment of Interest. All accrued and unpaid interest on the unpaid principal
amount of each Loan shall be payable (i) in the case of a Base Rate Loan or a
LIBOR Loan, monthly in arrears on the first day of each month, commencing with
the first full calendar month occurring after the Effective Date and (ii) for
all Loans, (A) on the Termination Date and (B) on any date on which the
principal balance of such Loan is due and payable in full.

 

(b) Payment of Principal of Loans. The Borrower shall repay the aggregate
outstanding principal balance of all Loans in full on the Termination Date.

 

(c) Optional Prepayments. The Borrower may, upon at least one Business Day’s
prior notice to the Agent, prepay any Loan in whole at any time, or from time to
time in part in an amount equal to $500,000 or integral multiples of $100,000 in
excess of that amount, by paying the principal amount to be prepaid. Upon
receipt of any such notice the Agent shall promptly notify each Lender thereof.
If the Borrower shall prepay the principal of any LIBOR Loan on any date other
than the last day of the Interest Period applicable thereto, the Borrower shall
pay the amounts, if any, due under Section 4.4.

 

(d) Mandatory Prepayments. If on any date the Borrower, the Parent or any of its
Subsidiaries shall receive Net Cash Proceeds from an Equity Issuance by the
Borrower, the Parent or any of its Subsidiaries, then such Net Cash Proceeds
shall be applied within 2 Business Days of such date toward the prepayment of
the Loans. The provisions of this subsection shall not apply to Net Cash
Proceeds from an Equity Issuance by the Borrower or the Parent to the extent
used to redeem, repurchase or otherwise acquire or retire preferred Equity
Interest issued by the Parent or the Borrower.

 

(e) General Provisions as to Payments. Except to the extent otherwise provided
herein, all payments of principal, interest and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Agent at the Principal Office, not later than 11:00 a.m.
San Francisco time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). The Borrower shall, at the time of making
each payment under this Agreement or any other Loan Document, specify to the
Agent the amounts payable by the Borrower hereunder to which such payment is to
be applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender (i) on the date of
receipt by the Agent if received not later than 11:00 a.m. San Francisco time on

 

- 18 -



--------------------------------------------------------------------------------

the due date of such payment or (ii) not later than the Business Day immediately
following the date of receipt by the Agent if received after 11:00 a.m. San
Francisco time on the due date of such payment. Such payments by the Agent shall
be paid to a Lender by wire transfer of immediately available funds in
accordance with the wiring instructions provided by such Lender to the Agent
from time to time, for the account of such Lender at the applicable Lending
Office of such Lender. In the event the Agent fails to pay such amounts to such
Lender within the time period provided in the immediately preceding clause (i)
or (ii), as applicable, the Agent shall pay interest on such amount at a rate
per annum equal to the Federal Funds Rate from time to time in effect. If the
due date of any payment under this Agreement or any other Loan Document would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall continue to accrue at the
rate, if any, applicable to such payment for the period of such extension.

 

SECTION 2.7. Notes.

 

The Loans made by each Lender shall, in addition to this Agreement, also be
evidenced by a Note, payable to the order of such Lender in a principal amount
equal to the amount of its Commitment as originally in effect and otherwise duly
completed.

 

SECTION 2.8. Option to Replace Lenders.

 

If any Lender, other than the Agent in its capacity as such, shall:

 

(a) have notified Agent of a determination under Section 4.1.(a) or become
subject to the provisions of Section 4.3.; or

 

(b) make any demand for payment or reimbursement pursuant to Section 4.1.(c) or
Section 4.4.;

 

then, provided that (x) there does not then exist any Default or Event of
Default and (y) the circumstances resulting in such demand for payment or
reimbursement under Section 4.1.(c) or Section 4.4. or the applicability of
Section 4.1.(a) or Section 4.3. are not applicable to the Requisite Lenders
generally, the Borrower may either (x) demand that such Lender, and upon such
demand such Lender shall promptly, assign its respective Commitment to an
Eligible Assignee subject to and in accordance with the provisions of Section
10.8.(c) for a purchase price equal to the aggregate principal balance of Loans
then outstanding and owing to such Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to such Lender, any such assignment to
be completed within 30 days after the making by such Lender of such
determination or demand for payment or (y) within 30 days after the making by
such Lender of such determination or demand for payment, pay to such Lender the
aggregate principal balance of Loans then outstanding and owing to such Lender
plus any accrued but unpaid interest thereon and accrued but unpaid fees owing
to such Lender, whereupon such Lender shall no longer be a party hereto or have
any rights or obligations hereunder or under any of the other Loan Documents.
None of the Agent, such Lender, or any other Lender shall be obligated in any
way whatsoever to initiate any such replacement or to assist in finding an
Assignee.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE III. GENERAL LOAN PROVISIONS

 

SECTION 3.1. Fees.

 

The Borrower agrees to pay to the Agent such fees for services rendered by the
Agent as shall be separately agreed upon between the Borrower and the Agent.

 

SECTION 3.2. Computation of Interest and Fees.

 

Unless set forth to the contrary herein, accrued interest on the Loans and all
fees due hereunder shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day of a period).

 

SECTION 3.3. Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each payment or prepayment
of principal of Loans by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; (b) each payment of interest on Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
unpaid principal amounts of interest on such Loans then due and payable to the
respective Lenders; and (c) the Conversion and Continuation of Loans of a
particular Type (other than Conversions provided for by Section 4.5.) shall be
made pro rata among the Lenders according to the amounts of their respective
Loans and the then current Interest Period for each Lender’s portion of each
Loan of such Type shall be coterminous.

 

SECTION 3.4. Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders in
accordance with Section 3.3. or Section 8.3., such Lender shall promptly either
(i) remit such amounts received to the Agent for distribution to the Lenders in
accordance with Section 3.3. or Section 8.3. or (ii) purchase from such other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.3. or Section 8.3., as applicable.
To such end, all the Lenders shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if such payment is rescinded
or must otherwise be restored. The Borrower agrees that any Lender so purchasing
a participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with the respect to such participation as fully
as if

 

- 20 -



--------------------------------------------------------------------------------

such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

SECTION 3.5. Defaulting Lenders.

 

If for any reason any Lender (a “Defaulting Lender”) shall fail or refuse to
perform any of its obligations under this Agreement or any other Loan Document
to which it is a party within the time period specified for performance of such
obligation or, if no time period is specified, if such failure or refusal
continues for a period of 5 Business Days after notice from the Agent, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of Requisite Lenders, shall be suspended during
the pendency of such failure or refusal. If for any reason a Lender fails to
make timely payment to the Agent of any amount required to be paid to the Agent
hereunder (without giving effect to any notice or cure periods), in addition to
other rights and remedies which the Agent or the Borrower may have under the
immediately preceding provisions or otherwise, the Agent shall be entitled (i)
to collect interest from such Defaulting Lender on such delinquent payment for
the period from the date on which the payment was due until the date on which
the payment is made at the Federal Funds Rate, (ii) to withhold or setoff and to
apply in satisfaction of the defaulted payment and any related interest, any
amounts otherwise payable to such Defaulting Lender under this Agreement or any
other Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and shall
be held by the Agent and paid to such Defaulting Lender upon the Defaulting
Lender’s curing of its default.

 

SECTION 3.6. Usury.

 

In no event shall the amount of interest due or payable on the Loans exceed the
maximum rate of interest allowed by Applicable Law and, in the event any such
payment is paid by the Borrower or received by any Lender, then such excess sum
shall be credited as a payment of principal. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.

 

SECTION 3.7. Agreement Regarding Interest and Charges.

 

THE PARTIES HERETO HEREBY AGREE AND STIPULATE THAT THE ONLY CHARGE IMPOSED UPON
THE BORROWER FOR THE USE OF MONEY IN CONNECTION WITH THIS AGREEMENT IS AND SHALL
BE THE INTEREST DESCRIBED IN SECTION 2.5.(a). THE PARTIES HERETO FURTHER AGREE
AND STIPULATE THAT ALL OTHER CHARGES IMPOSED BY LENDERS AND THE AGENT

 

- 21 -



--------------------------------------------------------------------------------

ON THE BORROWER IN CONNECTION WITH THIS AGREEMENT, INCLUDING ALL AGENCY FEES,
DEFAULT CHARGES, LATE CHARGES, ATTORNEYS’ FEES AND REIMBURSEMENT FOR COSTS AND
EXPENSES PAID BY THE AGENT OR ANY LENDER TO THIRD PARTIES OR FOR DAMAGES
INCURRED BY THE AGENT OR ANY LENDER, ARE CHARGES MADE TO COMPENSATE THE AGENT OR
ANY SUCH LENDER FOR UNDERWRITING OR ADMINISTRATIVE SERVICES AND COSTS OR LOSSES
PERFORMED OR INCURRED, AND TO BE PERFORMED OR INCURRED, BY THE AGENT AND LENDERS
IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND SHALL UNDER
NO CIRCUMSTANCES BE DEEMED TO BE CHARGES FOR THE USE OF MONEY PURSUANT TO
OFFICIAL CODE OF GEORGIA ANNOTATED SECTION 7-4-2 OR 7-4-18. ALL CHARGES OTHER
THAN CHARGES FOR THE USE OF MONEY SHALL BE FULLY EARNED AND NONREFUNDABLE WHEN
DUE.

 

SECTION 3.8. Statements of Account.

 

The Agent will account to the Borrower monthly with a statement of Loans,
charges and payments made pursuant to this Agreement and the other Loan
Documents, and such account rendered by the Agent shall be deemed final, binding
and conclusive on the Borrower absent demonstrable error. The failure of the
Agent or any Lender to maintain or deliver such a statement of accounts shall
not relieve or discharge the Borrower from its obligations hereunder.

 

SECTION 3.9. Reliance.

 

Neither the Agent nor any Lender shall incur any liability to the Borrower for
acting upon any telephonic notice permitted under this Agreement which the Agent
or such Lender believes reasonably and in good faith to have been given by an
individual authorized to deliver the Notice of Borrowing, a Notice of Conversion
or a Notice of Continuation on behalf of the Borrower.

 

- 22 -



--------------------------------------------------------------------------------

SECTION 3.10. Taxes.

 

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding (i)
franchise taxes, (ii) any taxes (other than withholding taxes) that would not be
imposed but for a connection between the Agent or a Lender and the jurisdiction
imposing such taxes (other than a connection arising solely by virtue of the
activities of the Agent or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii) any taxes imposed on or measured by
any Lender’s assets, net income, receipts or branch profits and (iv) any taxes
arising after the Agreement Date solely as a result of or attributable to a
Lender changing its designated Lending Office after the date such Lender becomes
a party hereto (such non-excluded items being collectively called “Taxes”). If
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any Applicable Law,
then the Borrower will:

 

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

 

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

 

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

 

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

 

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
Participant establishing that payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Code. Each such
Lender or Participant shall (x) deliver further copies

 

- 23 -



--------------------------------------------------------------------------------

of such forms or other appropriate certifications on or before the date that any
such forms expire or become obsolete and after the occurrence of any event
requiring a change in the most recent form delivered to the Borrower and (y)
obtain such extensions of the time for filing, and renew such forms and
certifications thereof, as may be reasonably requested by the Borrower or the
Agent. The Borrower shall not be required to pay any amount pursuant to last
sentence of subsection (a) above to any Lender or Participant that is organized
under the laws of a jurisdiction outside of the United States of America or the
Agent, if it is organized under the laws of a jurisdiction outside of the United
States of America, if such Lender, Participant or the Agent, as applicable,
fails to comply with the requirements of this subsection. If any such Lender or
Participant fails to deliver the above forms or other documentation, then the
Agent may withhold from such payment to such Lender such amounts as are required
by the Code. If any Governmental Authority asserts that the Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including all fees and disbursements of any law
firm or other external counsel and the allocated cost of internal legal services
and all disbursements of internal counsel) of the Agent. The obligation of the
Lenders under this Section shall survive the termination of the Commitments,
repayment of all Obligations and the resignation or replacement of the Agent.

 

(d) Refunds. If the Agent or any Lender shall become aware that it is entitled
to a refund in respect of Taxes for which it has been indemnified by the
Borrower pursuant to this Section, the Agent or such Lender shall promptly
notify the Borrower of the availability of such refund and shall, within 30 days
after receipt of a written request by the Borrower, apply for such refund at the
Borrower’s sole cost and expense. So long as no Event of Default shall have
occurred and be continuing, if the Agent or any Lender shall receive a refund in
respect of any such Taxes as to which it has been indemnified by the Borrower
pursuant to this Section, the Agent or such Lender shall promptly notify the
Borrower of such refund and shall, within 30 days of receipt, pay such refund
(to the extent of amounts that have been paid by the Borrower under this Section
with respect to such refund and not previously reimbursed) to the Borrower, net
of all reasonable out-of-pocket expenses of such Lender or the Agent and without
interest (other than the interest, if any, included in such refund).

 

ARTICLE IV. YIELD PROTECTION, ETC.

 

SECTION 4.1. Additional Costs; Capital Adequacy.

 

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it determines are attributable to its making or maintaining of any LIBOR
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans or its
Commitment (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts

 

- 24 -



--------------------------------------------------------------------------------

payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such LIBOR Loans or its Commitment (other than taxes
imposed on or measured by the overall net income of such Lender or of its
Lending Office for any of such LIBOR Loans by the jurisdiction in which such
Lender has its principal office or such Lending Office), or (ii) imposes or
modifies any reserve, special deposit or similar requirements (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans is determined) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by such Lender (or
its parent corporation), or any commitment of such Lender (including, without
limitation, the Commitment of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

 

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans hereunder shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.5. shall
apply).

 

(c) Notification and Determination of Additional Costs. Each of the Agent and
each Lender, as the case may be, agrees to notify the Borrower of any event
occurring after the Agreement Date entitling the Agent or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Agent or any Lender
to give such notice shall not release the Borrower from any of its obligations
hereunder. The Agent and each Lender, as the case may be, agrees to furnish to
the Borrower (and in the case of a Lender to the Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations by the Agent or such Lender, as the case may be, of the
effect of any Regulatory Change shall be conclusive, provided that such
determinations are made on a reasonable basis and in good faith.

 

SECTION 4.2. Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBO Rate for any Interest Period:

 

(a) the Agent reasonably determines (which determination shall be conclusive)
that quotations of interest rates for the relevant deposits referred to in the
definition of LIBO Rate are not being provided in the relevant amounts or for
the relevant maturities for purposes of determining rates of interest for LIBOR
Loans as provided herein or is otherwise unable to determine LIBO Rate; or

 

- 25 -



--------------------------------------------------------------------------------

(b) the Agent reasonably determines (which determination shall be conclusive)
that the relevant rates of interest referred to in the definition of LIBO Rate
upon the basis of which the rate of interest for LIBOR Loans for such Interest
Period is to be determined are not likely to adequately cover the cost to any
Lender of making or maintaining LIBOR Loans for such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either prepay such
Loan or Convert such Loan into a Base Rate Loan.

 

SECTION 4.3. Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Agent) and such Lender’s obligation to make or
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.5. shall be applicable).

 

SECTION 4.4. Compensation.

 

The Borrower shall pay to the Agent for account of a Lender, upon the request of
such Lender through the Agent, such amount or amounts as shall be sufficient to
compensate such Lender for any loss, cost or expense that such Lender reasonably
determines is attributable to:

 

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

 

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
V. to be satisfied) to borrow a LIBOR Loan from such Lender on the date for such
borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR
Loan on the requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (i) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
Interest Period at the rate applicable to such LIBOR Loan, less (ii) the amount
of interest that would accrue on the same LIBOR Loan for the same period if the
LIBO Rate were set on the date on which such LIBOR Loan was repaid, prepaid or

 

- 26 -



--------------------------------------------------------------------------------

Converted or the date on which the Borrower failed to borrow, Convert or
Continue such LIBOR Loan, as applicable, calculating present value by using as a
discount rate the LIBO Rate quoted on such date. Upon Borrower’s request (made
through the Agent), any Lender seeking compensation under this Section shall
provide the Borrower with a statement setting forth the basis for requesting
such compensation and the method for determining the amount thereof. Any such
statement shall be conclusive absent manifest error.

 

SECTION 4.5. Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
4.1.(b) or Section 4.3., then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by Section
4.1.(b) or Section 4.3., on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1. or
Section 4.3. that gave rise to such Conversion no longer exist:

 

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 

SECTION 4.6. Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

- 27 -



--------------------------------------------------------------------------------

ARTICLE V. CONDITIONS

 

SECTION 5.1. Effectiveness.

 

The obligation of the Lenders to make any Loans to or for the account of the
Borrower in accordance with the terms hereof is subject to the condition
precedent that the Borrower deliver to the Agent each of the following, each of
which shall be in form and substance satisfactory to the Agent:

 

(a) counterparts of this Agreement executed by each of the parties hereto;

 

(b) Notes executed by the Borrower, payable to the order of each Lender in
accordance with Section 2.7.;

 

(c) the Guaranty executed by the Parent and any other Person that would be
required under Section 7.3.(a) to become a party to the Guaranty as of the
Effective Date;

 

(d) an opinion of Foley & Lardner, counsel to the Borrower, the Parent and the
other Guarantors, and addressed to the Agent and the Lenders in substantially
the form of Exhibit O-1;

 

(e) an opinion of Alston & Bird LLP, counsel to the Agent, and addressed to the
Agent and the Lenders in substantially the form of Exhibit O-2;

 

(f) a certificate in the form of an Unencumbered Pool Certificate (as defined in
the Existing Credit Agreement) addressed to the Agent and the Lenders prepared
as of the Effective Date and giving pro forma effect to the Acquisition,
including the incurrence by the Borrower, any Subsidiary and any Unconsolidated
Affiliate of any Indebtedness incurred in connection therewith;

 

(g) a copy of the Purchase Agreement and any other material Purchase Documents
executed in connection therewith requested by the Agent, together with all
amendments and supplements thereto, certified by a officer of the Borrower to be
true, correct and complete copies and in full force and effect;

 

(h) a certificate of the chief executive officer, chief financial officer or
other senior officer of the Borrower certifying that the Acquisition shall have
been consummated in accordance with the terms of the Purchase Agreement, and
that no provision of the Purchase Agreement shall have been waived, amended,
supplemented or otherwise modified in an manner that could reasonably be
expected to be materially adverse to the Lenders;

 

(i) a Compliance Certificate calculated as of the Agreement Date (giving pro
forma effect to the Acquisition, the financing evidenced by this Agreement and
the use of the proceeds of the Loans to be funded on the Effective Date),
together with the Borrower’s reasonably detailed calculations showing that
immediately following the making of the Loans, the condition described in
Section 2.8.(e)(i) of the Existing Credit Agreement would not exist;

 

- 28 -



--------------------------------------------------------------------------------

(j) the certificate of limited partnership of the Borrower certified as of a
recent date by the Secretary of State of the State of Delaware;

 

(k) a Certificate of Good Standing issued as of a recent date by the Secretary
of State of the State of Delaware;

 

(l) a certificate of incumbency signed by the Secretary or Assistant Secretary
of the general partner of the Borrower with respect to each of the officers of
the general partner of the Borrower authorized to execute and deliver the Loan
Documents to which the Borrower is a party;

 

(m) certified copies (certified by the Secretary or Assistant Secretary of the
general partner of the Borrower) of the partnership agreement of the Borrower
and of all necessary action taken by the Borrower (and any of the partners of
the Borrower) to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;

 

(n) the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
each Guarantor certified as of a recent date by the respective Secretary of
State of the State of formation of such Person;

 

(o) a Certificate of Good Standing or certificate of similar meaning with
respect to each Guarantor issued as of a recent date by the respective Secretary
of State of the State of formation of each such Person, as the case may be;

 

(p) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Guarantor with
respect to each of the officers of such Person, authorized to execute and
deliver the Loan Documents to which such Person is a party;

 

(q) copies certified by the Secretary or Assistant Secretary of each Guarantor
(or other individual performing similar functions) of (i) the by-laws of such
Person, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity and (ii)
all corporate, partnership, member or other necessary action taken by such
Person to authorize the execution, delivery and performance of the Loan
Documents to which it is a party;

 

(r) a request from the Borrower for the Loans indicating how the proceeds
thereof are to be made available to the Borrower, and if any of the Loans
initially are to be LIBOR Loans, the Interest Period therefor;

 

(s) all loan closing fees and any other fees then due and payable to the Agent
and the Lenders in connection with this Agreement; and

 

(t) such other documents, instruments and agreements as the Agent or any Lender
may reasonably request.

 

- 29 -



--------------------------------------------------------------------------------

SECTION 5.2. Conditions to All Loans.

 

The obligation of the Lenders to make any Loans is subject to the condition
precedent that the following conditions be satisfied in the judgment of the
Agent:

 

(a) immediately before and after the making of such Loan no Default or Event of
Default shall have occurred and be continuing; and

 

(b) the representations and warranties of the Borrower and the Guarantors
contained in the Loan Documents shall be true in all material respects on and as
of the date of such Loan, except to the extent such representations or
warranties specifically relate to an earlier date or such representations or
warranties become untrue by reason of events or conditions otherwise permitted
hereunder and the other Loan Documents.

 

The delivery of the Notice of Borrowing and the making of each Loan shall
constitute a certification by the Borrower to the Agent and the Lenders that the
statements in the immediately preceding clauses (a) and (b) are true.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Agent and the Lenders as follows:

 

SECTION 6.1. Ownership Structure.

 

Part I of Schedule 6.1. is, as of the Agreement Date (but giving pro forma
effect to the Acquisition), a complete and correct list of all Subsidiaries of
the Parent (including all Subsidiaries of the Borrower), setting forth for each
such Subsidiary, (a) the jurisdiction of organization of such Subsidiary, (b)
each Person holding ownership interests in such Subsidiary, (c) the nature of
the ownership interests held by each such Person and (d) the percentage of
ownership of such Subsidiary represented by such ownership interests. Except as
disclosed in such Schedule (i) each of the Parent and its Subsidiaries owns,
free and clear of all Liens, and has the unencumbered right to vote, all
outstanding ownership interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. Part II of Schedule
6.1. correctly sets forth all Unconsolidated Affiliates of the Parent as of the
Agreement Date (but giving pro forma effect to the Acquisition), including the
correct legal name of such Person, the type of legal entity which each such
Person is, and all ownership interests in such Person held directly or
indirectly by the Parent.

 

- 30 -



--------------------------------------------------------------------------------

SECTION 6.2. Authorization of Agreement, Notes, Loan Documents and Borrowings.

 

(a) Loan Documents. Each Loan Party has the right and power, and has taken all
necessary action to authorize it, to borrow hereunder (in the case of the
Borrower) and to execute, deliver and perform this Agreement, the Notes and the
other Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby, as the
case may be. This Agreement, the Notes and each of the other Loan Documents to
which any Loan Party is a party have been duly executed and delivered by such
Loan Party and each is a legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its respective terms,
except as the same may be limited by bankruptcy, insolvency, and other similar
laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein may be limited by equitable
principles generally.

 

(b) Purchase Documents. Each Loan Party and the Joint Venture has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform the Operating Agreement and the Purchase Documents to which it is a
party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby, as the case may be. The Operating
Agreement and the Purchase Documents to which any Loan Party or the Joint
Venture is a party have been duly executed and delivered by such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein may be limited by equitable principles generally.

 

SECTION 6.3. Compliance of Agreement, Notes, Loan Documents and Borrowing with
Laws, etc.

 

(a) Loan Documents. The execution, delivery and performance of this Agreement,
the Notes and the other Loan Documents to which any Loan Party is a party in
accordance with their respective terms and the borrowing of Loans hereunder do
not and will not, by the passage of time, the giving of notice or otherwise (a)
require any Governmental Approval or violate any Applicable Law relating to any
Loan Party the failure to possess or to comply with which would have a
Materially Adverse Effect; (b) conflict with, result in a breach of or
constitute a default under the articles of incorporation, bylaws, operating
agreement, partnership agreement or other organizational or constituent
documents of any Loan Party, or any indenture, agreement or other instrument to
which any Loan Party is a party or by which it or any of its respective
properties may be bound and the violation of which would have a Materially
Adverse Effect; or (c) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by any
Loan Party other than Permitted Liens.

 

(b) Purchase Documents. The execution, delivery and performance of the Operating
Agreement and any Purchase Document to which any Loan Party or the Joint Venture
is a party in accordance with their respective terms do not and will not, by the
passage of time, the giving

 

- 31 -



--------------------------------------------------------------------------------

of notice or otherwise (a) require any Governmental Approval or violate any
Applicable Law relating to any Loan Party or the Joint Venture the failure to
possess or to comply with which would have a Materially Adverse Effect; (b)
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws, operating agreement, partnership agreement or other
organizational or constituent documents of any Loan Party or the Joint Venture,
or any indenture, agreement or other instrument to which any Loan Party or the
Joint Venture is a party or by which it or any of its respective properties may
be bound and the violation of which would have a Materially Adverse Effect; or
(c) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by any Loan Party or the
Joint Venture other than Permitted Liens.

 

SECTION 6.4. Absence of Defaults.

 

None of the Borrower, any Guarantor or any other Subsidiary of the Parent is in
default under its articles of incorporation, bylaws, operating agreement,
partnership agreement or other organizational or constituent document, and no
event has occurred, which has not been remedied, cured or waived (a) which
constitutes a Default or an Event of Default; or (b) which constitutes, or which
with the passage of time, the giving of notice or otherwise, would constitute, a
default or event of default any such Person under any judgment, decree or order
to which any such Person is a party or by which it or any of its properties may
be bound.

 

SECTION 6.5. Financial Information.

 

The Borrower and the Parent have furnished to each Lender copies of their
respective audited consolidated balance sheets dated December 31, 2004, and the
related consolidated related statements of operations, stockholders’ equity and
cash flows for the periods then ended (the “Financial Statements”). The chief
financial officer of the Parent has certified that the Financial Statements have
been prepared in accordance with GAAP, are complete and correct and present
fairly the financial position of the Borrower and the Parent as of their
respective dates. Each of the financial projections delivered, or required to be
delivered, by the Borrower to the Agent or any Lender, whether prior to, on or
after the date hereof represents or will represent, as of the date thereof, the
reasonable good faith estimates of the Borrower’s financial performance. None of
the Borrower, the Parent or any of its Consolidated Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said financial statements. Since December 31, 2004, there has
been no material adverse change in the financial condition, operations, business
or prospects of the Parent or any of its Subsidiaries. Each of the Parent, the
Borrower, the other Guarantors and the other Subsidiaries is, and immediately
after giving effect to the Acquisition and the incurrence of all Indebtedness
and obligations being incurred in connection herewith and therewith will be,
Solvent.

 

SECTION 6.6. Full Disclosure.

 

All written information furnished by or on behalf of the Borrower, any Guarantor
or any other Subsidiary of the Parent to the Agent and the Lenders for purposes
of or in connection with

 

- 32 -



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents or any transaction contemplated
hereby is, and all such information hereafter furnished by or on behalf of the
Borrower, any Guarantor or any other Subsidiary of the Parent to the Agent or
any of the Lenders will be true and accurate in all material respects on the
date as of which such information is stated or certified and does not, and will
not, fail to state any material facts necessary to make the statements contained
therein not misleading. The Parent has disclosed to the Agent in writing any and
all facts known to the Parent which materially and adversely affect or may
affect (to the extent the Parent can now reasonably foresee), the business,
operations or financial condition of the Borrower, each Guarantor and each of
the other Subsidiaries or the ability of the Borrower or any Guarantor to
perform its obligations under the Loan Documents to which it is a party.

 

SECTION 6.7. Non-Guarantor Entities.

 

No Non-Guarantor Entity or Unconsolidated Affiliate that has failed to become a
party to the Guaranty under Section 7.3.(a) satisfies any condition contained in
Section 7.3.(a).

 

SECTION 6.8. Tax Shelter Regulations.

 

None of the Borrower, any other Loan Party nor any other Subsidiary of the
Parent intends to treat the Loans or the transactions contemplated by this
Agreement and the other Loan Documents as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). If the Borrower,
any other Loan Party or any other Subsidiary of the Parent determines to take
any action inconsistent with such intention, the Borrower will promptly notify
the Agent thereof. If the Borrower so notifies the Agent, the Borrower
acknowledges that one or more of the Lenders may treat its Loans as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Lender or Lenders, as applicable, will maintain the lists and other records,
including the identity of the applicable Loan Parties, all as required by such
Treasury Regulation.

 

SECTION 6.9. Accuracy of Representations in Operating Agreement and Purchase
Documents.

 

As of the Effective Date, the representations and warranties contained in the
Operating Agreement and Purchase Documents made by the Borrower, any Subsidiary,
the Parent, Macquarie CountryWide (US) No. 2 Corporation or the Joint Venture
are true and correct in all material respects.

 

SECTION 6.10. Existing Credit Agreement Representations.

 

The Existing Credit Agreement Representations, which are hereby incorporated in
this Agreement by reference as if set forth herein in full together with the
related definitions, are each true and correct as if made on the date hereof (or
any other date on which the other representations and warranties contained
herein are made or deemed made), except to the extent such representations or
warranties specifically relate to an earlier date or such representations or
warranties become untrue by reason of events or conditions otherwise permitted
under the Existing Credit Agreement or the other Loan Documents (as defined in
the Existing Credit

 

- 33 -



--------------------------------------------------------------------------------

Agreement). For purposes of this Section, if any definition incorporated by
reference herein conflicts with a definition set forth herein, the definition
incorporated by reference herein shall apply.

 

ARTICLE VII. COVENANTS

 

SECTION 7.1. Certain Notices and Information.

 

The Borrower and the Parent, as applicable, will deliver to the Agent:

 

(a) simultaneously with the delivery of each set of financial statements of the
Parent delivered to the Agent and the Lenders, a certificate of the chief
financial officer of the Parent substantially in the form of Exhibit Q to the
Existing Credit Agreement (i) setting forth the information required to be
contained therein pursuant to Section 7.1.(c) of the Existing Credit Agreement
and (ii) stating whether any Default or Event of Default exists on the date of
such certificate and, if any Default or Event of Default then exists, setting
forth the details thereof and the action which the Parent and the Borrower are
taking or proposes to take with respect thereto;

 

(b) within five days after any executive officer of the Borrower or the Parent
obtains knowledge of any Default or Event of Default, a certificate of the
president or chief financial officer of the Borrower or Parent, as applicable,
setting forth the details thereof and the action which the Borrower or Parent is
taking or proposes to take with respect thereto; and

 

(c) from time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects of the Parent, the Borrower, any Guarantor or
any other Subsidiary of the Parent as the Agent or any Lender may reasonably
request.

 

SECTION 7.2. Use of Proceeds.

 

The Borrower will only use the proceeds of the Loans to finance its initial
capital contribution to the Joint Venture. The Borrower may not use any proceeds
of the Loans for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulations U and X.

 

SECTION 7.3. New Guarantors; Release.

 

(a) Generally. The Parent shall cause any Subsidiary and any Unconsolidated
Affiliate that is not already a Guarantor (each a “New Guarantor”) to execute
and deliver to the Agent an Accession Agreement, together with the other items
required to be delivered under subsection (c) below, if such New Guarantor
Guarantees, or otherwise becomes obligated in respect of, any Indebtedness of
(i) the Parent; (ii) the Borrower; (iii) any other Subsidiary of the Parent or
the Borrower; or (iv) any Non-Guarantor Entity (except in the case of an
Unconsolidated Affiliate Guaranteeing, or otherwise becoming obligated in
respect of, any Indebtedness of another Unconsolidated Affiliate). Any such
Accession Agreement and the other items required under subsection (c) below must
be delivered to the Agent no later than 10 days following the date on which any
of the above conditions first applies to a Subsidiary.

 

- 34 -



--------------------------------------------------------------------------------

(b) Other Guarantors. The Parent may, at its option, cause any other Person that
is not already a Guarantor to become a New Guarantor by executing and delivering
to the Agent an Accession Agreement, together with the other items required to
be delivered under the subsection (c) below.

 

(c) Required Deliveries. Each Accession Agreement delivered by a New Guarantor
under the immediately preceding subsections (a) or (b) shall be accompanied by
all of the following items, each in form and substance satisfactory to the
Agent:

 

(i) the articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
such New Guarantor certified as of a recent date by the Secretary of State of
the State of formation of such New Guarantor;

 

(ii) a Certificate of Good Standing or certificate of similar meaning with
respect to such New Guarantor issued as of a recent date by the Secretary of
State of the State of formation of such New Guarantor and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such New Guarantor is required to be so qualified;

 

(iii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of such New Guarantor with
respect to each of the officers of such New Guarantor authorized to execute and
deliver the Loan Documents to which such New Guarantor is a party;

 

(iv) copies certified by the Secretary or Assistant Secretary of such New
Guarantor (or other individual performing similar functions) of (1) the by-laws
of such New Guarantor, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (2) all corporate, partnership, member or other necessary action
taken by such New Guarantor to authorize the execution, delivery and performance
of the Loan Documents to which it is a party;

 

(v) an opinion of counsel to the Borrower and such New Guarantor, addressed to
the Agent and Lenders, and regarding, among other things, the authority of such
New Guarantor to execute, deliver and perform the Guaranty, and such other
matters as the Agent or its counsel may request; and

 

(vi) such other documents and instruments as the Agent may reasonably request.

 

(d) Release of Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
from the Guaranty

 

- 35 -



--------------------------------------------------------------------------------

so long as: (i) such Guarantor is not the Parent; (ii) such Guarantor is not
required to be a party to the Guaranty under this Section; and (iii) no Default
or Event of Default shall then be in existence or would occur as a result of
such release.

 

SECTION 7.4. Certain Covenants of Existing Credit Agreement.

 

The Borrower and the Parent will perform, comply with and be bound by, for the
benefit of the Agent and the Lenders, each of its agreements, covenants and
obligations contained in the Existing Credit Agreement (other than those
contained in Section 8.17.(a) of the Existing Credit Agreement), each of which
(together with the related definitions and ancillary provisions) is hereby
incorporated herein by reference.

 

ARTICLE VIII. DEFAULTS

 

SECTION 8.1. Events of Default.

 

If one or more of the following events shall have occurred and be continuing:

 

(a) Default in Payment. The Borrower shall fail to pay (i) the principal amount
of any Loan when due or (ii) any interest on any Loan or other Obligation, or
any fees or other Obligations, owing by it, solely in the case of this clause
(ii), within 5 Business Days of the due date thereof.

 

(b) Default in Performance-Cure. The Parent or the Borrower shall fail to
observe or perform any covenant or agreement contained in this Agreement (other
than those covered by the immediately preceding subsection (a)) for a period of
30 days after written notice thereof has been given to the Borrower or the
Parent, as applicable, by the Agent.

 

(c) Other Loan Documents. An Event of Default under and as defined in any Loan
Document shall occur and be continuing or any Loan Party shall fail to observe
or perform any covenant or agreement contained in any of the Loan Documents to
which it is a party and such failure shall continue beyond any applicable period
of grace.

 

(d) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of the Parent, the Borrower, any Guarantor or any
other Loan Party under this Agreement or under any other Loan Document, or any
amendment hereto or thereto, or in any other writing or statement at any time
furnished or made or deemed made by or on behalf of the Parent, the Borrower,
any Guarantor or any other Loan Party to the Agent or any Lender, shall at any
time prove to have been incorrect or misleading in any material respect when
furnished or made.

 

(e) Voluntary Bankruptcy Proceeding. The Parent, the Borrower, any Guarantor,
any other Loan Party or any other Affiliates shall: (i) commence a voluntary
case under the Bankruptcy Code of 1978, as amended or other federal bankruptcy
laws (as now or hereafter in effect); (ii) file a petition seeking to take
advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any

 

- 36 -



--------------------------------------------------------------------------------

petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.

 

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Parent, the Borrower, any Guarantor, any other Loan Party
or any other Affiliates, in any court of competent jurisdiction seeking: (i)
relief under the Bankruptcy Code of 1978, as amended or other federal bankruptcy
laws (as now or hereafter in effect) or under any other Applicable Laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the relief requested in such
case or proceeding against such Person (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.

 

(g) Guarantors. Any Guarantor shall fail to comply with any term, covenant,
condition or agreement contained in the Guaranty, or any Guarantor shall
disavow, revoke or terminate or attempt to do any of the foregoing with respect
to the Guaranty.

 

(h) Existing Credit Agreement Default. Subject to Section 10.15.(a), an Existing
Credit Agreement Default (each Existing Credit Agreement Default being hereby
incorporated herein by reference) shall occur.

 

SECTION 8.2. Remedies.

 

Upon the occurrence of an Event of Default, and in every such event, the Agent
shall, upon the direction of the Requisite Lenders, (i) by notice to the
Borrower terminate the Commitments, which shall thereupon terminate, and (ii) by
notice to the Borrower declare the Loans and all other Obligations to be, and
the Loans and all other Obligations shall thereupon become, immediately due and
payable without presentment, demand, protest or notice of intention to
accelerate, all of which are hereby waived by the Borrower. Notwithstanding the
foregoing, upon the occurrence of any of the Events of Default specified in
Section 8.1.(e) or (f) above, without any notice to the Borrower or any other
act by the Agent, the Commitments shall thereupon immediately and automatically
terminate and the Loans and all other Obligations shall become immediately due
and payable without presentment, demand, protest, notice of intention to
accelerate or notice of acceleration, or other notice of any kind, all of which
are hereby waived by the Borrower.

 

- 37 -



--------------------------------------------------------------------------------

SECTION 8.3. Allocation of Proceeds.

 

If an Event of Default shall have occurred and be continuing and the maturity of
the Notes has been accelerated, all payments received by the Agent under any of
the Loan Documents, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied by the Agent in the following order and priority:

 

(a) amounts due to the Agent and the Lenders in respect of fees and expenses due
under Section 10.3.;

 

(b) payments of interest on all other Loans, to be applied for the ratable
benefit of the Lenders;

 

(c) payments of principal of all other Loans, to be applied for the ratable
benefit of the Lenders;

 

(d) amounts due to the Agent and the Lenders pursuant to Sections 9.6. and
10.5.;

 

(e) payments of all other amounts due and owing by the Borrower under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders;
and

 

(f) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

 

SECTION 8.4. Rights Cumulative.

 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

SECTION 8.5. Rescission of Acceleration by Requisite Lenders.

 

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of

 

- 38 -



--------------------------------------------------------------------------------

the preceding sentence are intended merely to bind all of the Lenders to a
decision which may be made at the election of the Requisite Lenders, and are not
intended to benefit the Borrower and do not give the Borrower the right to
require the Lenders to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are satisfied.

 

ARTICLE IX. THE AGENT

 

SECTION 9.1. Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender or to impose
on the Agent duties or obligations other than those expressly provided for
herein. Without limiting the generality of the foregoing, the use of the terms
“Agent”, “agent” and similar terms in the Loan Documents with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, use of
such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The Agent shall deliver to each Lender, promptly upon receipt thereof
by the Agent, copies of each of the financial statements, certificates, notices
and other documents delivered to the Agent pursuant to Section 7.1. The Agent
will also furnish to any Lender, upon the request of such Lender, a copy (or,
where appropriate, an original) of any document, instrument, agreement,
certificate or notice furnished to the Agent by the Borrower, any Loan Party or
any other Affiliate of the Borrower, pursuant to this Agreement or any other
Loan Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document. As to any matters not expressly
provided for by the Loan Documents (including, without limitation, enforcement
or collection of any of the Obligations), the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the Obligations; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Agent shall not be required to take any action
which exposes the Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or Applicable Law. Not in limitation of the
foregoing, the Agent shall not exercise any right or remedy it or the Lenders
may have under any Loan Document upon the occurrence of a Default or an Event of
Default unless the Requisite Lenders have directed the Agent to exercise such
right or remedy. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.

 

- 39 -



--------------------------------------------------------------------------------

SECTION 9.2. Wells Fargo as Lender.

 

Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders except as expressly stated otherwise herein. The Lenders acknowledge
that, pursuant to such activities, Wells Fargo or its affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.

 

SECTION 9.3. Approvals of the Lenders.

 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Unless a Lender shall give written notice to the Agent that it specifically
objects to the recommendation or determination of the Agent (together with a
reasonable written explanation of the reasons behind such objection) within 10
Business Days (or such lesser or greater period as may be specifically required
under the express terms of the Loan Documents) of receipt of such communication,
such Lender shall be deemed to have conclusively approved of or consented to
such recommendation or determination.

 

SECTION 9.4. Notice of Defaults.

 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default”. Further, if the Agent
receives such a “notice of default,” the Agent shall give prompt notice thereof
to the Lenders.

 

- 40 -



--------------------------------------------------------------------------------

SECTION 9.5. Agent’s Reliance, Etc.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Agent: may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it with reasonable
care and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts. Neither the Agent nor any of its directors, officers, agents, employees
or counsel: (a) makes any warranty or representation to any Lender or any other
Person and shall be responsible to any Lender or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower or
any other Person; (c) shall be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of the Agent on behalf of the Lenders in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Agent may execute any of its duties
under the Loan Documents by or through agents, employees or attorneys-in-fact
and shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

SECTION 9.6. Indemnification of the Agent.

 

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender severally agrees to indemnify
the Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) pro rata in accordance with such Lender’s
respective Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Agent (in its capacity as
Agent but not as a “Lender”) in

 

- 41 -



--------------------------------------------------------------------------------

any way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the Agent under
the Loan Documents (collectively, “Indemnifiable Amounts”); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment provided, however, that no action taken in accordance with the
directions of the Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without limiting
the generality of the foregoing, each Lender severally agrees to reimburse the
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Agent) actually incurred by the Agent in connection with the
preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement. If the
Borrower shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.

 

SECTION 9.7. Lender Credit Decision, Etc.

 

Each Lender expressly acknowledges that neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or other affiliates
has made any representations or warranties to such Lender and that no act by the
Agent hereinafter taken, including any review of the affairs of the Borrower,
the Guarantors, the other Loan Parties and their affiliates, shall be deemed to
constitute any representation or warranty by the Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Agent, any other Lender or counsel to the Agent, and based on the financial
statements of the Borrower, the Guarantors, the other Loan Parties and their
affiliates, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transaction
contemplated hereby. Each Lender also acknowledges that it will, independently
and without reliance upon the Agent, any other Lender or counsel to the Agent,
and based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall have no duty or

 

- 42 -



--------------------------------------------------------------------------------

responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any Guarantor, any other Loan Party or any
other Affiliate which may come into possession of the Agent or any of its
officers, directors, employees, the Agents, attorneys-in-fact or other
affiliates. Each Lender acknowledges that the Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Agent and is not acting as counsel to such Lender.

 

SECTION 9.8. Successor Agent.

 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for gross negligence or wilfull misconduct by
all Lenders (other than the Lender then acting as Agent) upon 30-day’s prior
notice. Upon any such resignation or removal, the Requisite Lenders (which, in
the case of the removal of the Agent as provided in the immediately preceding
sentence, shall be determined without regard to the Commitment of the Lender
then acting as Agent) shall have the right to appoint a successor Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its affiliates as a successor Agent). If no
successor Agent shall have been so appointed in accordance with the immediately
preceding sentence, and shall have accepted such appointment, within 30 days
after the current Agent’s giving of notice of resignation or the Lenders’
removal of the current Agent, then the current Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Agent, and the current
Agent shall be discharged from its duties and obligations under the Loan
Documents. After any Agent’s resignation or removal hereunder as Agent, the
provisions of this Article shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the Agent
may assign its rights and duties under the Loan Documents to any of its
affiliates by giving the Borrower and each Lender prior written notice.

 

SECTION 9.9. Titled Agents.

 

The Sole Lead Arranger in such capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The title given to the Sole Lead Arranger is solely honorific and
implies no fiduciary responsibility on the part of the Sole Lead Arranger to the
Agent, any Lender, the Borrower or any other Loan Party and the use of such
title does not impose on the Sole Lead Arranger any duties or obligations
greater than those of any other Lender or entitle the Sole Lead Arranger to any
rights other than those to which any other Lender is entitled.

 

- 43 -



--------------------------------------------------------------------------------

ARTICLE X. MISCELLANEOUS

 

SECTION 10.1. Notices.

 

(a) Generally. All notices, requests and other communications to any party under
the Loan Documents shall be in writing (including bank wire, facsimile
transmission or similar writing) and shall be given to such party as follows:

 

If to the Borrower:

 

Regency Centers Corporation

121 West Forsyth Street, Suite 200

Jacksonville, Florida 32202

Attention: Chief Financial Officer

Telecopier: (904) 634-3428

Telephone: (904) 356-7000

 

If to a Lender or the Agent:

 

To such Lender’s or the Agent’s Lending Office

 

or as to each party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (a) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (b) if given by any other means (including facsimile),
when delivered at the applicable address provided for in this Section; provided
that notices to the Agent under Article II., and any notice of a change of
address for notices, shall not be effective until received. In addition to the
Agent’s Lending Office, the Borrower shall send copies of the information
described in Section 7.1. to the following address of the Agent:

 

Wells Fargo Bank, National Association

Real Estate Group

Koll Center

2030 Main Street, Suite 800

Irvine, California 92714

Attention: Ms. Rita Swayne

 

(b) Electronic Document Delivery. Documents required to be delivered pursuant to
the Loan Documents may be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Agent and each
Lender have access (including a commercial, third-party website such as
www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by the
Agent or the Borrower); provided, however, that the foregoing shall not apply to
notices to any Lender (i) pursuant to Article II. or (ii) if such Lender has not
notified the Agent and the Borrower that such Lender cannot or does not want to
receive electronic communications. Documents delivered electronically shall be
deemed to have been delivered twenty-four (24) hours after the date and time on
which the Agent or the Borrower posts such

 

- 44 -



--------------------------------------------------------------------------------

documents or the documents become available on a commercial website and the
Agent or the Borrower notifies each Lender of said posting and provides a link
thereto; provided, however, if such notice or other communication is not sent or
posted during the normal business hours of the recipient, said posting date and
time shall be deemed to have commenced as of 9:00 a.m. on the opening of
business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the certificate required by Section 8.1.(c) of the Existing
Credit Agreement to the Agent and shall deliver paper copies of any documents to
the Agent or to any Lender that requests such paper copies until a written
request to cease delivering paper copies is given by the Agent or such Lender to
the Borrower. The Agent shall have no obligation to request the delivery of or
to maintain paper copies of any documents delivered electronically, and in no
event shall have any responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

 

SECTION 10.2. No Waivers.

 

No failure or delay by the Agent or any Lender in exercising any right, power or
privilege under any Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in the Loan Documents shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

SECTION 10.3. Expenses.

 

The Borrower agrees to pay on demand all present and future reasonable expenses
of:

 

(a) the Agent in connection with the negotiation, preparation, execution and
delivery (including reasonable out-of-pocket costs and expenses incurred in
connection with the assignment of Commitments pursuant to Section 10.8.) of this
Agreement, the Notes and each of the other Loan Documents, whenever the same
shall be executed and delivered, including appraisers’ fees, search fees,
recording fees and the reasonable fees and disbursements of: (i) Alston & Bird
LLP, counsel for the Agent, and (ii) each local counsel retained by the Agent;

 

(b) the Agent in connection with the negotiation, preparation, execution and
delivery of any waiver, amendment or consent by the Agent or any Lender relating
to this Agreement, the Notes or any of the other Loan Documents or sales of
participations in any Lender’s Commitment, including the reasonable fees and
disbursements of counsel to the Agent;

 

(c) the Agent and each of the Lenders in connection with any restructuring,
refinancing or “workout” of the transactions contemplated by this Agreement, the
Notes and the other Loan Documents, including the reasonable fees and
disbursements of counsel to the Agent actually incurred;

 

(d) the Agent and each of the Lenders, after the occurrence of a Default or
Event of Default, in connection with the collection or enforcement of the
obligations of the Borrower

 

- 45 -



--------------------------------------------------------------------------------

under this Agreement, the Notes or any other Loan Document, including the
reasonable fees and disbursements of counsel to the Agent or to any Lender
actually incurred if such collection or enforcement is done by or through an
attorney;

 

(e) subject to any limitation contained in Section 10.5., the Agent and each of
the Lenders in connection with prosecuting or defending any claim in any way
arising out of, related to, or connected with this Agreement, the Notes or any
of the other Loan Documents, including the reasonable fees and disbursements of
counsel to the Agent or any Lender actually incurred and of experts and other
consultants retained by the Agent or any Lender in connection therewith;

 

(f) the Agent and each of the Lenders, after the occurrence of a Default or
Event of Default, in connection with the exercise by the Agent or any Lender of
any right or remedy granted to it under this Agreement, the Notes or any of the
other Loan Documents including the reasonable fees and disbursements of counsel
to the Agent or any Lender actually incurred;

 

(g) the Agent in connection with costs and expenses incurred by the Agent in
gaining possession of, maintaining, appraising, selling, preparing for sale and
advertising to sell any collateral security, whether or not a sale is
consummated; and

 

(h) the Agent and each of the Lenders, to the extent not already covered by any
of the preceding subsections, in connection with any bankruptcy or other
proceeding of the type described in Sections 8.1.(e) or (f), and the reasonable
fees and disbursements of counsel to the Agent and any Lender actually incurred
in connection with the representation of the Agent or such Lender in any matter
relating to or arising out of any such proceeding, including without limitation
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Agent or
such Lender and (iii) the negotiation and preparation of any plan of
reorganization of the Borrower, whether proposed by the Borrower, the Lenders or
any other Person, and whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding.

 

SECTION 10.4. Stamp, Intangible and Recording Taxes.

 

The Borrower agrees to pay any and all stamp, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the Agent and
each Lender against any and all liabilities with respect to or resulting from
any delay in the payment or omission to pay any such taxes, fees or charges,
which may be payable or determined to be payable in connection with the
execution, delivery, recording, performance or enforcement of this Agreement,
the Notes and any of the other Loan Documents or the perfection of any rights or
Liens thereunder.

 

SECTION 10.5. Indemnification.

 

The Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Agent and each of the Lenders and their respective directors, officers, the
agents and employees from and against (a) any and all losses, claims, damages,
liabilities, deficiencies, judgments or expenses incurred by any of them (except
to the extent that it results from their own gross

 

- 46 -



--------------------------------------------------------------------------------

negligence or willful misconduct) arising out of or by reason of any litigation,
investigations, claims or proceedings which arise out of or are in any way
related to: (i) this Agreement or the transactions contemplated thereby; (ii)
the making of Loans; (iii) any actual or proposed use by the Borrower of the
proceeds of the Loans; or (iv) the Agent’s or the Lenders’ entering into this
Agreement, the other Loan Documents or any other agreements and documents
relating hereto, including, without limitation, amounts paid in settlement,
court costs and the reasonable fees and disbursements of counsel incurred in
connection with any such litigation, investigation, claim or proceeding or any
advice rendered in connection with any of the foregoing and (b) any such losses,
claims, damages, liabilities, deficiencies, judgments or expenses incurred in
connection with any remedial or other similar action taken by the Borrower, the
Agent or any of the Lenders in connection with the required compliance by the
Borrower or any of the Subsidiaries, or any of their respective properties, with
any federal, state or local Environmental Laws or other material environmental
rules, regulations, orders, directions, ordinances, criteria or guidelines. If
and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law. The Borrower’s obligations hereunder shall
survive any termination of this Agreement and the other Loan Documents and the
payment in full of the Obligations, and are in addition to, and not in
substitution of, any other of its other obligations set forth in this Agreement
and the other Loan Documents.

 

SECTION 10.6. Setoff.

 

Subject to Section 3.4. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time while an Event of Default exists, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or a Participant subject to receipt of the
prior written consent of the Agent exercised in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender or any affiliate of the Agent or such
Lender, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 8.2., and although such
obligations shall be contingent or unmatured.

 

SECTION 10.7. Amendments and Waivers.

 

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between the Borrower and the Agent) may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document (other than any fee letter solely between
the Borrower and the Agent) may be waived, and (iv) the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or

 

- 47 -



--------------------------------------------------------------------------------

prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Agent at the written direction of the Requisite Lenders), and, in the
case of an amendment to any Loan Document, the written consent of each Loan
Party which is party thereto.

 

(b) Certain Requisite Lender Consents. Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by the
Requisite Lenders (which must include the Lender then acting as Agent) or the
Agent at the written direction of such Requisite Lenders, do any of the
following:

 

(i) amend Section 9.2. or 9.7. of the Existing Credit Agreement incorporated
herein by reference or waive any Default or Event of Default occurring under
Section 8.1. resulting from a violation of either such Section; or

 

(ii) modify the definitions of the terms “Borrowing Base”, “Total Liabilities”,
“Gross Asset Value”, “Unencumbered Pool Value”, “Unencumbered NOI” or
“Indebtedness” (or the definitions used in such definition or the percentages or
rates used in the calculation thereof) to the extent incorporated herein by
reference.

 

(c) Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders (or the Agent
at the written direction of all of the Lenders), do any of the following:

 

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 10.8.) or subject the
Lenders to any additional obligations;

 

(ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, any Loans or other
Obligations;

 

(iii) reduce the amount of any Fees payable to the Lenders hereunder;

 

(iv) postpone any date fixed for any payment of principal of, or interest on,
any Loans or for the payment of Fees or any other Obligations;

 

(v) change the Pro Rata Shares (excluding any change as a result of an
assignment of Commitments permitted under Section 10.8.;);

 

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

 

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated under Section 7.3.(d); or

 

- 48 -



--------------------------------------------------------------------------------

(ix) waive a Default or Event of Default under Section 8.1.(a).

 

(d) Amendment of Agent’s Duties, Etc. No amendment, waiver or consent unless in
writing and signed by the Agent, in addition to the Lenders required hereinabove
to take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

SECTION 10.8. Successors and Assigns.

 

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).

 

(b) Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the Obligations
owing to such Lender. Except as otherwise provided in Section 10.6., no
Participant shall have any rights or benefits under this Agreement or any other
Loan Document. In the event of any such grant by a Lender of a participating
interest to a Participant, such Lender shall remain responsible for the
performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal on the Loans
or portions thereof owing to such Lender, or (iii) reduce the rate at which
interest is payable thereon. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).

 

(c) Assignments. Any Lender may with the prior written consent of the Agent and
the Borrower (which consent in each case, shall not be unreasonably withheld) at
any time assign

 

- 49 -



--------------------------------------------------------------------------------

to one or more Eligible Assignees (each an “Assignee”) all or a portion of its
rights and obligations under this Agreement and the Notes; provided, however,
(i) no such consent by the Borrower shall be required (x) if a Default or Event
of Default shall exist or (y) in the case of an assignment to another Lender or
an affiliate of another Lender; (ii) any partial assignment shall be in an
amount at least equal to $10,000,000 and after giving effect to such assignment
the assigning Lender retains a Commitment, or if the Commitments have been
terminated, holds Notes having an aggregate outstanding principal balance, of at
least $10,000,000; (iii) after giving effect to any such assignment by the
Agent, the Agent in its capacity as a Lender shall retain a Commitment, or if
the Commitments have been terminated, hold Notes having an aggregate outstanding
principal balance, greater than or equal to the Commitment of each other Lender
(other than any Lender whose Commitment has increased as a result of a merger or
combination with another Lender); and (iv) each such assignment shall be
effected by means of an Assignment and Acceptance Agreement. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be deemed to be a Lender party to
this Agreement and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such Assignment and Acceptance Agreement, and the
transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection
(c), the transferor Lender, the Agent and the Borrower shall make appropriate
arrangement so the new Notes are issued to the Assignee and such transferor
Lender, as appropriate. In connection with any such assignment, the transferor
Lender shall pay to the Agent an administrative fee for processing such
assignment in the amount of $3,000. Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan
held by it hereunder to the Borrower, the Parent or any of their respective
affiliates or Subsidiaries.

 

(d) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge or assignment shall
release such Lender from its obligation thereunder. To facilitate any such
pledge or assignment, Agent shall, at the request of such Lender, enter into a
letter agreement with the Federal Reserve Bank in, or substantially in, the form
of the exhibit to Appendix C to the Federal Reserve Bank of New York Operating
Circular No 10, as amended from time to time.

 

(e) Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any Subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants).

 

SECTION 10.9. Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF GEORGIA APPLICABLE TO CONTACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

- 50 -



--------------------------------------------------------------------------------

SECTION 10.10. USA Patriot Act Notice; Compliance.

 

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, the Agent
or a Lender may from time-to-time request, and the Borrower shall provide to the
Agent or such Lender, the name, address, tax identification number and/or such
other identification information regarding the Borrower or any of its
Subsidiaries as shall be necessary for the Agent or such Lender to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

 

SECTION 10.11. Litigation.

 

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF LENDERS WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND THAT A TRIAL BY JURY COULD RESULT IN
SIGNIFICANT DELAY AND EXPENSE. ACCORDINGLY, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST THE BORROWER ARISING
OUT OF THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE AGENT OR
ANY OF LENDERS OF ANY KIND OR NATURE RELATING IN ANY WAY TO THE LOAN DOCUMENTS.

 

(b) EACH PARTY HERETO HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE
NORTHERN DISTRICT OF GEORGIA OR, AT THE OPTION OF THE AGENT, ANY STATE COURT
LOCATED IN FULTON COUNTY, GEORGIA, SHALL HAVE NON-EXCLUSIVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE AGENT OR
ANY OF LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE NOTES
OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE
BORROWER AND THE PARENT EACH EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION. FURTHER, THE BORROWER AND THE PARENT EACH IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

- 51 -



--------------------------------------------------------------------------------

(c) THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A
FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.

 

SECTION 10.12. Confidentiality.

 

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement in accordance with its customary procedure for handling confidential
information of this nature and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
affiliates (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (b) as reasonably required by any
bona fide Assignee, Participant or other transferee in connection with the
contemplated transfer of any Commitment or participations therein as permitted
hereunder (provided they shall agree to keep such information confidential in
accordance with the terms of this Section); (c) as required by any Governmental
Authority or representative thereof or pursuant to legal process; (d) to the
Agent’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
and (e) after the happening and during the continuance of an Event of Default,
to any other Person, in connection with the exercise by the Agent or the Lenders
of rights hereunder or under any of the other Loan Documents.

 

SECTION 10.13. Counterparts; Integration.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement, together with the other Loan
Documents, constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

SECTION 10.14. Invalid Provisions.

 

Any provision of this Agreement or any other Loan Document held by a court of
competent jurisdiction to be illegal, invalid or unenforceable shall not
invalidate the remaining provisions of such Loan Document which shall remain in
full force and effect and the effect thereof shall be confined to the provision
held invalid or illegal.

 

SECTION 10.15. Existing Credit Agreement Provisions.

 

(a) Notwithstanding any provision of any Loan Document to the contrary, the
Borrower, the Parent, the Agent and the Lenders hereby agree that on or after
the Agreement Date any amendment to, or waiver of, (i) the Existing Credit
Agreement Representations, (ii) the

 

- 52 -



--------------------------------------------------------------------------------

Existing Credit Agreement Defaults or (iii) the covenants from the Existing
Credit Agreement referred to in Section 7.4., which has been consented to by the
Requisite Lenders, shall be deemed to be incorporated herein by reference and
shall become effective hereunder when such amendment or waiver becomes effective
thereunder, without any further action necessary by the Borrower, the Parent,
the Agent or the Lenders; provided, however, if an Event of Default (as defined
in the Existing Credit Agreement) shall occur as a result of a breach of any
term or provision of the Existing Credit Agreement that is not incorporated into
this Agreement and such Event of Default shall be waived by the parties to the
Existing Credit Agreement in accordance with the terms thereof, then the
occurrence of such Event of Default shall not, in and of itself, cause an Event
of Default hereunder. Any such amendment or waiver shall be effective only in
the specific instance and for the specific purpose for which given. The
Borrowers agree to provide promptly the Agent and each Lender with a copy of
such amendment or waiver.

 

(b) The Existing Credit Agreement Representations, the Existing Credit Agreement
Defaults and the covenants from the Existing Credit Agreement referred to in
Section 7.4. incorporated herein by reference and any definitions or other terms
or provisions of the Existing Credit Agreement incorporated herein by reference,
will be deemed to continue in effect for the benefit of the Agent and the
Lenders until this Agreement has terminated in accordance with its terms,
including, without limitation, whether or not the Existing Credit Agreement
remains in effect or whether or not the Existing Credit Agreement is amended,
restated or terminated after the date hereof. For purposes of the foregoing, (i)
references in the provisions of the Existing Credit Agreement incorporated
herein by reference to the “Borrower” shall be deemed to refer to the Borrower;
(ii) references therein to the “Agent,” “Lenders” and “Lender” shall be deemed
to refer to the Agent, the Lenders and a Lender, respectively; and (iii) the
terms “Agreement,” “hereto” and “hereof” when used in the provisions of the
Existing Credit Agreement incorporated herein by referenced shall be deemed to
refer to this Agreement.

 

[Signatures on Next Page]

 

- 53 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

REGENCY CENTERS, L.P. By: Regency Centers Corporation, its sole general partner
    By:  

/s/ J. Christian Leavitt

--------------------------------------------------------------------------------

    Name:   J. Christian Leavitt     Title:   Senior Vice President and
Secretary REGENCY CENTERS CORPORATION By:  

/s/ J. Christian Leavitt

--------------------------------------------------------------------------------

Name:   J. Christian Leavitt Title:   Senior Vice President and Secretary

 

[Signatures Continued on Next Page]

 

- 54 -



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

June 1, 2005 with Regency Centers, L.P.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
the Agent and as a Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Lending Office (all Types of Loans):

Wells Fargo Bank, National Association

2859 Paces Ferry Road, Suite 1805

Atlanta, Georgia 30339

Attention: Sam Wammock or Jack Misiura

Telecopier: (770) 435-2262

Telephone: (770) 435-3800

Commitment Amount:

$165,000,000.00

 

[Signatures Continued on Next Page]

 

- 55 -



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

June 1, 2005 with Regency Centers, L.P.]

 

COMERICA BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Lending Office (all Types of Loans):

P.O. Box 75000

Detroit, MI 48275-3256

Attention: Betsy Branson

Telecopier: (313) 222-3697

Telephone: (313) 222-5878

Commitment Amount:

$20,000,000.00

 

[Signatures Continued on Next Page]

 

- 56 -



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

June 1, 2005 with Regency Centers, L.P.]

 

COMMERZBANK AG, NEW YORK BRANCH,

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Lending Office (all Types of Loans):

2 World Financial Center

New York, NY 10281

Attention: David Schwarz

Telecopier: (212) 266-7565

Telephone: (212) 266-7632

Commitment Amount:

$20,000,000.00

 

[Signatures Continued on Next Page]

 

- 57 -



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

June 1, 2005 with Regency Centers, L.P.]

 

PNC BANK, NATIONAL ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Lending Office (all Types of Loans):

One PNC Plaza 19th Floor

MS# P1-P0PP-19-2

Pittsburgh, PA 15222

Attention: Colleen Choff

Telecopier: (412) 768-3930

Telephone: (412) 762-6092

Commitment Amount:

$20,000,000.00

 

[Signatures Continued on Next Page]

 

- 58 -



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

June 1, 2005 with Regency Centers, L.P.]

 

SUNTRUST BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Lending Office (all Types of Loans):

8330 Boone Boulevard

8th Floor

Vienna, VA 22182

Attention: Nancy B. Richards

Telecopier: (703) 442-1570

Telephone: (703) 442-1557

Commitment Amount:

$20,000,000.00

 

[Signatures Continued on Next Page]

 

- 59 -



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

June 1, 2005 with Regency Centers, L.P.]

 

U.S. BANK, NATIONAL ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Lending Office (all Types of Loans):

150 Fourth Avenue North

CN-TN-PL02

Nashville, TN 37219

Attention: Bryan Jacobs

Telecopier: (615) 251-9242

Telephone: (615) 251-9250

Commitment Amount:

$20,000,000.00

 

[Signatures Continued on Next Page]

 

- 60 -



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

June 1, 2005 with Regency Centers, L.P.]

 

COMMERCEBANK, N. A.

By:

 

/s/ Alan Hills

--------------------------------------------------------------------------------

Name:

  Alan Hills

Title:

  Vice President Lending Office (all Types of Loans): 220 Alhambra Circle, 11th
Floor Coral Gables, FL 33134 Attention: Tammy Lobet / Marie Rosales Telecopier:
(305) 460-8637 Telephone: (305) 460-8722 Commitment Amount: $10,000,000.00

 

- 61 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

CREDIT AGREEMENT

 

dated as of

 

June 1, 2005

 

among

 

REGENCY CENTERS, L.P.,

as Borrower,

 

REGENCY CENTERS CORPORATION,

as Parent,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO AND THEIR

ASSIGNEES UNDER SECTION 10.8. HEREOF,

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Sole Lead Arranger

and

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS    1     SECTION 1.1. Definitions.    1     SECTION 1.2.
General; References to Time.    15 ARTICLE II. CREDIT FACILITY    16     SECTION
2.1. Loans.    16     SECTION 2.2. Number of Interest Periods.    16     SECTION
2.3. Continuation.    16     SECTION 2.4. Conversion.    17     SECTION 2.5.
Interest Rate.    17     SECTION 2.6. Repayment of Loans.    18     SECTION 2.7.
Notes.    19     SECTION 2.8. Option to Replace Lenders.    19 ARTICLE III.
GENERAL LOAN PROVISIONS    20     SECTION 3.1. Fees.    20     SECTION 3.2.
Computation of Interest and Fees.    20     SECTION 3.3. Pro Rata Treatment.   
20     SECTION 3.4. Sharing of Payments, Etc.    20     SECTION 3.5. Defaulting
Lenders.    21     SECTION 3.6. Usury.    21     SECTION 3.7. Agreement
Regarding Interest and Charges.    21     SECTION 3.8. Statements of Account.   
22     SECTION 3.9. Reliance.    22     SECTION 3.10. Taxes.    23 ARTICLE IV.
YIELD PROTECTION, ETC.    24     SECTION 4.1. Additional Costs; Capital
Adequacy.    24     SECTION 4.2. Suspension of LIBOR Loans.    25     SECTION
4.3. Illegality.    26     SECTION 4.4. Compensation.    26     SECTION 4.5.
Treatment of Affected Loans.    27     SECTION 4.6. Change of Lending Office.   
27 ARTICLE V. CONDITIONS    28     SECTION 5.1. Effectiveness.    28     SECTION
5.2. Conditions to All Loans.    30 ARTICLE VI. REPRESENTATIONS AND WARRANTIES
   30     SECTION 6.1. Ownership Structure.    30     SECTION 6.2. Authorization
of Agreement, Notes, Loan Documents and Borrowings.    31

 

- i -



--------------------------------------------------------------------------------

    SECTION 6.3. Compliance of Agreement, Notes, Loan Documents and Borrowing
with Laws, etc.    31     SECTION 6.4. Absence of Defaults.    32     SECTION
6.5. Financial Information.    32     SECTION 6.6. Full Disclosure.    32    
SECTION 6.7. Non-Guarantor Entities.    33     SECTION 6.8. Tax Shelter
Regulations.    33     SECTION 6.9. Accuracy of Representations in Operating
Agreement and Purchase Documents.    33     SECTION 6.10. Existing Credit
Agreement Representations.    33 ARTICLE VII. COVENANTS    34     SECTION 7.1.
Certain Notices and Information.    34     SECTION 7.2. Use of Proceeds.    34  
  SECTION 7.3. New Guarantors; Release.    34     SECTION 7.4. Certain Covenants
of Existing Credit Agreement.    36 ARTICLE VIII. DEFAULTS    36     SECTION
8.1. Events of Default.    36     SECTION 8.2. Remedies.    37     SECTION 8.3.
Allocation of Proceeds.    38     SECTION 8.4. Rights Cumulative.    38    
SECTION 8.5. Rescission of Acceleration by Requisite Lenders.    38 ARTICLE IX.
THE AGENT    39     SECTION 9.1. Appointment and Authorization.    39    
SECTION 9.2. Wells Fargo as Lender.    40     SECTION 9.3. Approvals of the
Lenders.    40     SECTION 9.4. Notice of Defaults.    40     SECTION 9.5.
Agent’s Reliance, Etc.    41     SECTION 9.6. Indemnification of the Agent.   
41     SECTION 9.7. Lender Credit Decision, Etc.    42     SECTION 9.8.
Successor Agent.    43     SECTION 9.9. Titled Agents.    43 ARTICLE X.
MISCELLANEOUS    44     SECTION 10.1. Notices.    44     SECTION 10.2. No
Waivers.    44     SECTION 10.3. Expenses.    45     SECTION 10.4. Stamp,
Intangible and Recording Taxes.    46     SECTION 10.5. Indemnification.    46  
  SECTION 10.6. Setoff.    47     SECTION 10.7. Amendments and Waivers.    47  
  SECTION 10.8. Successors and Assigns.    49     SECTION 10.9. Governing Law.
   50     SECTION 10.10. USA Patriot Act Notice; Compliance.    51

 

- ii -



--------------------------------------------------------------------------------

    SECTION 10.11. Litigation.    51     SECTION 10.12. Confidentiality.    52  
  SECTION 10.13. Counterparts; Integration.    52     SECTION 10.14. Invalid
Provisions.    52     SECTION 10.15. Existing Credit Agreement Provisions.    52

 

Exhibit A    Form of Assignment and Acceptance Agreement Exhibit B    Form of
Guaranty Exhibit C    Form of Note Exhibit D    Form of Notice of Continuation
Exhibit E    Form of Notice of Conversion Exhibit O-1    Form of Opinion of
Counsel to the Loan Parties Exhibit O-2    Form of Opinion of Counsel to the
Agent Schedule 6.1.    Ownership Structure

 

- iii -